Citation Nr: 0001946	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
on the left knee.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability to include 
lymphedema with deep vein thrombosis claimed to be the result 
of Department of Veterans Affairs (VA) surgical treatment in 
February and March 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION


The veteran's active military service extended from October 
1949 to August 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and May 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The February 1996 rating 
decision, in part, denied service connection for lymphedema 
and granted service connection for a scar on the left knee at 
a noncompensable evaluation from August 1995.  In his March 
1996 notice of disagreement, the veteran wrote that his claim 
for service connection for lymphedema was due to treatment at 
the VA Medical Center (VAMC) in Birmingham, Alabama and "not 
due to any onset while on active military duty."  The issue 
of entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for lymphedema with deep vein stenosis was 
denied in a May 1997 rating decision.  

This case was previously before the Board in January 1999 
when it was remanded for additional medical evidence.  The 
requested development has been completed with regard to the 
claim for an initial compensable rating for a scar on the 
left knee and the Board proceeds with its consideration of 
this issue on appeal.  However, the requested development was 
not completed with regard to the § 1151 claim and this must 
again be remanded.

The Board notes that it has recharacterized the issue of 
entitlement to a compensable evaluation for the disability at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson at 132, emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and remanded 
the matter for issuance of a SOC.  Id.

Unlike the case in Fenderson, the RO in this case identified 
the issue on appeal as evaluation of the scar on the left 
knee rather than as a claim for an increased rating.  The RO 
issued an SOC providing the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation for this condition.  In addition, the appellant's 
pleadings herein clearly indicate that he is aware that his 
appeal involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
initial compensable rating.

2.  The veteran's service-connected scar on the left knee is 
manifested by a 5 cm. superficial scar over the left patella 
without objective evidence of tenderness attributable to the 
scar; it is not the result of burn, does not result in 
limitation of function, is not ulcerating or poorly nourished 
and is not disfiguring.



CONCLUSION OF LAW

The criteria for an initial compensable rating for a scar on 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Code 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Scar on the Left Knee.

Preliminary Matters

The veteran's claim for an initial compensable rating for his 
service-connected scar on the left knee is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  His 
assertion that his scar is more severe than initially 
evaluated is plausible.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, the 
lack of usefulness of the rated part or system in self support 
of the individual.  38 C.F.R. § 4.10 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (1999).

Factual Background

The service medical records show that the veteran was in an 
automobile accident in Germany in October 1952 when he fell 
asleep at the wheel.  A Medical Officer's certificate shows a 
diagnosis of a deep laceration to the left knee and an 
opinion that the injury was not likely to result in permanent 
disability.  The separation examination report from August 
1953 noted only a left knee injury in November 1952 with 
resulting scar.  

A June 1978 private physical examination showed that the 
veteran was status post one year resection of his left medial 
cartilage and removal of a synovial cyst which was secondary 
to hitting his left knee against a metal lathe machine.  In 
his August 1995 VA joints examination, there was surgical 
evidence of two arthrotomies of the left knee. 

In his February 1998 personal hearing, the veteran was asked 
if the scar on his left knee gave him any trouble.  He was 
asked whether it flared up, got red, got sore, or drained.  
He stated that he had none of these problems, his problem was 
the whole knee.  

Following a remand by the Board, a VA scar examination was 
conducted in February 1999.  The veteran's current symptoms 
were an itching and a mild burning that was aggravated by 
tight clothing.  Examination showed a 5 cm. x 1.2 cm rounded 
rectangular shaped scar above the left patella, oriented 
vertically.  There was central hypopigmentation with 
peripheral hyperpigmentation.  The examiner noted that the 
veteran claimed that there was "tenderness upon palpation of 
the scar.  However, in the areas of skin surrounding the 
scar, there is also tenderness."  There was no ulceration or 
breakdown, no elevation or depression, underlying tissue 
loss, edema, inflammation or keloid formation.  There was no 
disfigurement although the examiner noted that the scar was 
evident.  Regarding any functional limitation, he added that 
he did not believe there was any functional limitation caused 
by the scar.  He reported that "(t)his scar is situated above 
the patella and appears to be "very superficial."

Analysis

The veteran is currently rated under the Schedule for scars 
based on limitation of function of the part affected.  38 
C.F.R. Part 4, Diagnostic Code 7805 (1999).  Although he 
claimed in his recent VA examination that there was mild 
burning to the scar that was aggravated by tight clothing, 
the examiner concluded that there was no functional 
limitation caused by the scar and that any functional 
limitation had more to do with his left knee and history of 
cartilage injury than the scar.  As such, a noncompensable 
evaluation is appropriate under this diagnostic code.  

A compensable evaluation is also possible for a scar that are 
tender and painful on objective demonstration; however, while 
there is objective evidence of tenderness upon palpation of 
the scar, tenderness was also observed on palpation of the 
skin surrounding the scar.  The veteran also noted in his 
personal hearing that his problems were less with the scar 
than the whole knee.  Thus it appears that the veteran's 
complaints of tenderness are not attributable to the scar but 
to the whole knee and as such, a compensable evaluation is 
also not appropriate under the diagnostic code for scars that 
are tender and painful.  38 C.F.R. Part 4, Diagnostic Code 
7804.  The Board notes, as did the examiner in February 1999, 
that the veteran has had "a complicated problem with 
lymphedema and deep vein thrombosis," which is discussed in 
the remand that follows.

The Board has considered other diagnostic codes under which a 
scar may be rated; however, the evidence does not show a 
poorly nourished or repeated ulceration of the scar required 
for a compensable evaluation under Diagnostic Code 7803.  
Compensable evaluations are also possible for scars that are 
disfiguring on the face, head or neck, and for certain scars 
resulting from burns; however, these criteria are not shown 
in this case.  38 C.F.R. Part 4, Diagnostic Codes 7800-7802 
(1999).  

The preponderance of the evidence of record, at any time 
since his initial disability evaluation, is against a 
compensable rating for the veteran's service-connected scar 
on the left knee.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An initial compensable rating for a scar on the left knee is 
denied.


REMAND

The veteran's claim under the provision of 38 U.S.C.A. § 1151 
arises from treatment he received by VA in February and March 
1995 for lymphedema.  The report of his hospitalization shows 
that he was admitted in late February 1995 for gradually 
worsening dyspnea the week prior to admission.  On initial 
evaluation at the emergency room, this was felt to have a 
congestive heart failure exacerbation.  His past medical 
history was significant for nonocclusive chronic thrombus in 
the right popliteal vein as shown on Doppler in December 
1993.  Physical examination of the extremities on admission 
showed 3+ nonpitting edema with chronic venous stasis changes 
of the right lower extremity.  

His hospital course relative to his deep vein thrombosis was 
described as follows:

The patient was started on Heparin and 
was noted to have a new right axis 
deviation on electrocardiogram and normal 
sinus rhythm.  On hospital day number 
three, he had a second episode of 
shortness of breath while therapeutic on 
Heparin and a new right bundle branch 
block noted.  It was decided, given his 
recurrent pulmonary thromboemboli and 
noncompliance, an inferior vena cava 
filter was appropriate.  It was placed 
without difficulty.  The patient did 
well, but complained of some increasing 
right lower extremity edema up into his 
thigh.

The actual report of his venocaval filter placement explains 
that the procedure had been recommended because the veteran 
had been noncompliant with his anticoagulant medication and 
had a high probability of pulmonary embolism.  Following 
surgery, the veteran's diuretics were increased, then held 
after it was felt he was being over aggressively diuresed.  
The report of his hospitalization continues:

It was explained in detail to the patient 
[why we were] holding the diuretics; 
however, he continued to believe that we 
were not treating him, and was not 
completely clear on why in fact the 
diuretics were held.  It was explained 
that this was a chronic problem that 
would take some time to resolve and would 
never go back to being normal.  At 
discharge, his leg was still very 
edematous and tender to touch.  It had no 
signs of infection and no increased 
warmth. . . .  He will be discharged on 
his previous doses of Lasix with the 
thought that this will maintain his 
congestive heart failure and that he 
would ultimately diurese that fluid, but 
it would take time.  Again, this was 
explained multiple times, including the 
fact that an inferior vena cava filter 
can cause increasing lower extremity 
edema and that his overall prognosis for 
return to normal lower extremity was 
almost zero.

As a general comment on his hospital course, the report adds 
that the veteran was an extremely difficult patient during 
his hospitalization.  He was both verbally and emotionally 
abusive to both the M.D. and the nursing staff.  

The patient repeatedly made unreasonable 
requests, including to have a needle put 
in his foot to drain off some of the 
fluid. . . .  He continued to be unable 
to understand why we were not using the 
Lasix during his acute increase in 
creatinine.  He also refused to have an 
IV pulled because an order was written by 
the intern, and he wanted the resident to 
write it. . . .  

The report also describes an incident during his hospital 
stay when he wheeled himself into the emergency room to be 
evaluated immediately for constipation because he had been 
told that the primary physician on call was there admitting 
patients and was unavailable on the ward.  The day prior to 
his discharge, the nurses on his ward requested that he be 
moved to a different ward since he was so difficult to 
manage; however this request was refused.  Finally, although 
he indicated that he had some difficulty using his right leg, 
and was offered a wheelchair, a cane or a crutch by an M.D., 
he refused all three.  A social worker was consulted and 
offered him nursing home placement, a domiciliary or a 
visiting nurse.  He refused these also; however, immediately 
prior to discharge he agreed to a crutch which was ordered 
from prosthetics.

Overall, this patient represented 
difficult management, and the primary 
team consulted everybody who was 
appropriate and offered him many other 
resources that we would not ordinarily do 
in the case of a condition of his, 
meaning ordinarily that a deep vein 
thrombosis does not require all of these 
other procedures; however, in an effort 
to accommodate his wishes we went out of 
our way to be certain that nothing was 
left undone.  He continues to be 
dissatisfied with his care here despite 
our best efforts.

The following year in July 1996, private medical records show 
that the veteran was referred to the Kirklin Plastic and 
Reconstructive Clinic by his urologist with a history of 
lymphedema for about 3 years and an 85 to 95 lb. weight gain 
over the last year.  Physical examination revealed bilateral 
swollen legs with typical keratosis of lymphedema.  He had 
brawny induration from the knee down on both legs, larger on 
the right leg.  The assessment was lymphedema "compounded 
with chronic venous stasis of the legs, apparently aggravated 
by inferior vena caval filter . . . by history his leg size 
got worse after the inferior vena caval filter was placed 
although he may have had some lower extremity swelling even 
prior to that."  A workup was planned to include noninvasive 
vascular studies of the veins and CT scan of the abdomen.  

CT scan of the abdomen showed an IVC filter in place in an 
intrarenal position.  The IVC caudal to this was occluded and 
markedly decreased in diameter.  Cranial to the filter, the 
IVC appeared patent.  The impressions were as follows: 

1.  IVC inferior to filter is not patent.  
This is consistent with occlusion of 
inferior IVC.

2.  Multiple subcutaneous collaterals and 
edema is seen in the abdominal wall and 
thighs and multiple retroperitoneal 
collaterals.  This is related to above.

3.  Multiple lymph nodes are identified.  
These are non-specific.  They may be 
reactive, related to inflammatory 
changes.  Clinical correlation is 
recommended.

A bilateral ultrasound of the lower extremities showed both 
legs markedly swollen, right worse than left.  There was a 
small linear filling defect in the superior left common 
femoral vein.  This was felt to be consistent with a 
thrombus; however, given the veteran's history it could 
represent an old thrombus.  There was no evidence of deep 
venous thrombosis in the right lower extremity.

In his February 1998 personal hearing, the veteran testified 
that after his surgery he now had shortness of breath, 
decrease in blood pressure, blood clots, increased swelling 
in his leg and difficulty walking none of which existed prior 
to his VA surgery.  He described his hospitalization in 
February 1995, stating that he had been told by one of the 
doctors that he had a blood clot and he either had to take 
medicine the rest of his life or "we got a filter that we 
can put in and then you don't have to worry about taking this 
medicine."  He hated medicine so he agreed to the procedure.  
The next day he went back to the room and was black from his 
knees all the way up under his chest.  "I could not walk, I 
could not do [anything] and it never got any better.  And 
they discharged me in that condition . . ."  He added that 
his legs got a little bigger and before the surgery, he could 
walk and stand on them but now, if he stood up he would have 
to sit down in 30 minutes.

Following a remand by the Board, a VA arteries and veins 
examination was conducted in February 1999.  The veteran's 
current symptoms were severe heaviness and immobility of the 
lower extremities.  He indicated that he was unable to drive 
his car, unable to walk normally, unable to climb stairs and 
generally he was immobile.  His current treatment consisted 
of support hose of both lower extremities and topical 
medications for skin breakdown.  On examination, there were 
markedly enlarged visible and palpable varicose veins of the 
lower trunk, the buttocks and thighs.  There was brawny 
induration of both lower extremities with pigmentation and 
eczematous type changes.  The edema was described as Board-
like and persistent.  The feet were swollen and red and the 
skin changes involving the right foot had the appearance of 
an "elephant foot."  Color photographs were included 
showing the veteran to be substantially as described by the 
examiner.  The diagnoses were (1) severe lymphedema and 
venous stasis of both lower extremities with secondary stasis 
pigmentation and eczema of both legs, markedly more severe on 
the right side, and (2) severe varicose veins of the lower 
trunk, buttocks and thighs.  The examiner noted that both 
these diagnoses were "due to obstructive closure of [the] 
surgically placed inferior vena cava filter."

The above examination only partly complied with the remand 
instructions contained in the Board's March 1997 remand and 
this case must be remanded again.  The United States Court of 
Appeals for Veterans Claims has held that a remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Specifically, although the veteran was provided an 
examination as instructed in the Board's remand, the examiner 
failed to address any of the questions posed to the examiner 
in that remand, other than to attribute the veteran's 
lymphedema and severe varicose veins to obstructive closure 
of the vena cava filter.  

In view of the foregoing, and without making any 
determination at this time as to whether the veteran's claim 
is well grounded, the case is REMANDED to the RO for the 
following:


1.  The RO should return the claims file 
to the examiner who conducted the February 
1999 VA arteries and veins examination.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is specifically 
requested to review the veteran's medical 
history and give an opinion on the 
following question:

Is it at least as likely as not that 
the veteran is more disabled than he 
would have been without the treatment 
he received by VA in February and March 
1995 which included the insertion of an 
inferior vena cava filter?

In answering the above question, the 
examiner should examine the surgical 
report which notes that the veteran had 
been noncompliant with his anticoagulant 
medication and had a high probability of 
pulmonary embolism.  The examiner should 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.  Finally the examiner should 
address the veteran's claims that his 
shortness of breath, decrease in blood 
pressure, blood clots, increased swelling 
in his legs, and difficulty walking are 
caused by his VA surgical treatment.

2.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1999) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994). 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If not, the veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required by the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

